Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 1 of 13



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 0:19-cv-61422-BLOOM

  RANDY ROSENBERG, D.C., P.A.,
  a/a/o Danielle Russell, on behalf of itself and
  all others similarly situated,

                 Plaintiff,
  v.

  GEICO GENERAL INSURANCE CO.,

              Defendant.
  __________________________________/

       DEFENDANT’S ANSWER TO FIRST AMENDED CLASS ACTION COMPLAINT

         Defendant, GEICO GENERAL INSURANCE COMPANY (GEICO), files its Answer to

  the First Amended Class Action Complaint [DE 26] (“Complaint”) filed by Plaintiff, RANDY

  ROSENBERG, D.C., P.A. a/a/o Danielle Russell, on behalf of itself and all others similarly

  situated. Defendant denies that Plaintiff has asserted any viable claims for relief, denies all

  allegations not expressly admitted herein, denies that Plaintiff has stated a prima facie case for

  class certification, denies that Plaintiff and the putative class members are entitled to any of the

  relief sought in the Complaint, demands a jury trial on all issues triable, and hereby responds to

  the allegations in the Complaint in the same numerical order as presented:

                                    NATURE OF THE ACTION

         1.      Denied.

         2.      Admit that GEICO has issued PIP policies with form FLPIP (01-13) in Florida.

  Deny remainder of allegation.

         3.      Denied.

         4.      Denied.




                                              Page 1 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 2 of 13



          5.      Denied.

                             JURISDICTION, PARTIES, AND VENUE

          6.      Without knowledge therefore denied.

          7.      Without knowledge therefore denied.

          8.      Defendant admits that the parties are of diverse citizenship but alleges that it is

  domiciled in the State of Maryland. and that venue is proper in the Southern District of Florida.

  Defendant admits that it sells automobile insurance in Florida, is registered to conduct business in

  Florida, and is licensed in Florida as an insurer. Defendant denies remainder of allegation.

          9.      Defendant admits that this Court has personal jurisdiction over GEICO, that it sells

  automobile insurance in Florida, is registered to conduct business in Florida, and is licensed in

  Florida as an insurer. Defendant and denies remainder of allegation.

          10.     Defendant admits that venue is proper in the Southern District of Florida and denies

  remainder of allegation.

          11.     Defendant denies that all conditions precedent to the maintenance of this action

  have occurred, have been performed, or have been waived. Specifically, some or all of the putative

  class members and/or the putative class representative failed to comply with the presuit notice

  requirement, the examination under oath requirement, the independent medical examination

  requirement, the timely billing requirement, the timely notice requirement, and other conditions

  precedent to suit under section 627.736, Florida Statutes, the policies of insurance, and Florida

  law. Further, Plaintiff has failed to provide statutorily compliant pre-suit notice of its intent to file

  this class action lawsuit as the purported class demand letter does not contain the information

  contained in section 627.736(10), Florida Statutes, for each putative class member.




                                               Page 2 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 3 of 13



   BACKGROUND INFORMATION – FLORIDA MOTOR VEHICLE NO-FAULT LAW

            12.   This paragraph states legal conclusions to which no response is required; otherwise

  denied.

            13.   This paragraph states legal conclusions to which no response is required; otherwise

  denied including footnote 1.

            14.   GEICO admits that it issued form FLPIP (01-13) in Florida; otherwise denied.

            15.   Denied as phrased. Footnote 2 states legal conclusions to which no response is

  required; otherwise denied.

            16.   This paragraph states legal conclusions to which no response is required;

  otherwise denied.

            17.   This paragraph states legal conclusions to which no response is required;

  otherwise denied.

            18.   Admit that GEICO elected to limit reimbursement to the statutory schedule fo

  maximum charges and that the FLPIP (01-13) form contains the quoted language. Defendant

  denies the remainder of the allegation.

            19.   Denied.

                  GENERAL FACTS RELATED TO INDIVIDUAL PLAINTIFF

            20.   Without knowledge therefore denied.

            21.   Admit that GEICO insured Russell on the date in question and that the policy

  included form FLPIP (01-13). Deny remainder of allegation.

            22.   Without knowledge as to whether Russell received the treatment Plaintiff charged

  GEICO for – therefore denied. Admit that Plaintiff charged $175 for code 99214 and GEICO paid

  $140. Deny remainder of allegation.




                                             Page 3 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 4 of 13



         23.     Without knowledge as to whether Russell received the treatment Plaintiff charged

  GEICO for – therefore denied. Admit that Plaintiff charged $80 for code 98941 and GEICO paid

  $64. Deny remainder of allegation.

         24.     Without knowledge as to whether Russell received the treatment Plaintiff charged

  GEICO for – therefore denied. Admit that Plaintiff charged $65 for code 97110 and GEICO paid

  $52. Deny remainder of allegation.

         25.     Admit that GEICO provided an EOR that contained the code BA for each charge

  that was paid at 80% of the billed amount. Deny remainder of allegation.

        DEFENDANT’S APPLICATION OF EXPLANATION CODE BA HAS BEEN
                              WIDESPREAD

         26.     Denied.

         27.     Denied.

         28.     Denied.

         29.     Denied.

         30.     Without knowledge therefore denied.

         31.     Denied. The schedule of maximum charges merely represents the maximum

  allowable amount.

         32.     Denied that GEICO maintains electronic searchable records that would enable it to

  identify claims and class members within the scope of Plaintiff’s allegations without an individual

  claim-by-claim review of each claim file where the BA code was used. Deny remainder of

  allegation.

         33.     Denied.

         34.     Denied.

         35.     Denied.



                                             Page 4 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 5 of 13



         36.     Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

         37.     Denied. Determinations of both liability for PIP benefits and the amount of any

  benefits owed will require mini trials for each individual claim due to a litany of individualized

  liability and damages issues specific to each claim.

         38.     Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

                                CLASS ACTION ALLEGATIONS

         39.     Without knowledge therefore denied.

         40.     Denied.

         41.     Denied.

         42.     Denied, including all subparts.

         43.     Denied.

         44.     Denied.

         45.     Denied.

                 COUNT I – DECLARATORY JUDGMENT (CLASS CLAIM)

         46.     Defendant repeats and re-alleges its responses to each and every allegation

  contained in paragraphs 1-4, 6-36, 39-45 above.

         47.     Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

  Defendant further denies that all conditions precedent to the maintenance of this action have

  occurred, have been performed, or have been waived. Specifically, some or all of the putative class

  members and/or the putative class representative failed to comply with the presuit notice

  requirement, the examination under oath requirement, the independent medical examination

  requirement, the timely billing requirement, the timely notice requirement, and other conditions

  precedent to suit under section 627.736, Florida Statutes, the policies of insurance, and Florida




                                             Page 5 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 6 of 13



  law. Further, Plaintiff has failed to provide statutorily compliant pre-suit notice of its intent to file

  this class action lawsuit as the purported class demand letter does not contain the information

  contained in section 627.736(10), Florida Statutes, for each putative class member.

            48.    Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

            49.    Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

            50.    Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

            51.    Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

            52.    Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

            53.    Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

            54.    Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

            55.    GEICO admits that its policy only requires it to pay 80% of the billed amount. Deny

  remainder of allegation. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

            56.    Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

            57.    Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

            58.    Denied. Plaintiff withdrew and this Court dismissed Plaintiff’s declaratory count.

            Defendant denies that Plaintiff and the putative class members are entitled to any of the

  relief sought in Count I of the complaint.

                               COUNT II – BREACH OF CONTRACT

            59.    Defendant realleges its responses to paragraphs 1-3, 5-35, 37-45 above.

            60.    Denied.

            61.    This paragraph states legal conclusions to which no response is required; otherwise

  denied.

            62.    Denied. GEICO did not issue a policy to Plaintiff.




                                               Page 6 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 7 of 13



          63.     Defendant denies that all conditions precedent to the maintenance of this action

  have occurred, have been performed, or have been waived. Specifically, some or all of putative

  class members and/or the putative class representative failed to comply with the presuit notice

  requirement, the examination under oath requirement, the independent medical examination

  requirement, the timely billing requirement, the timely notice requirement, and other conditions

  precedent to suit under section 627.736, Florida Statutes, the policies of insurance, and Florida

  law. Further, Plaintiff has failed to provide statutorily compliant pre-suit notice of its intent to file

  this class action lawsuit as the purported class demand letter does not contain the information

  contained in section 627.736(10), Florida Statutes, for each putative class member.

          64.     Without knowledge. Therefore, denied.

          65.     Denied.

          66.     Denied.

          67.     Denied.

          68.     Denied. Plaintiff has failed to provide statutorily compliant pre-suit notice of its

  intent to file this class action lawsuit as the purported class demand letter does not contain the

  information contained in section 627.736(10), Florida Statutes for each putative class member.

          69.     Denied.

          Defendant denies that Plaintiff and the putative class members are entitled to any of the

  relief sought in Count II of the Complaint.

          70.     Defendant denies all allegations not specifically admitted.

          71.     Defendant demands a jury trial on all issues triable.




                                                Page 7 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 8 of 13



                            AFFIRMATIVE AND OTHER DEFENSES

         Without assuming the burden of proof as to any matter on which Plaintiff and/or proposed

  class members bear the burden, GEICO asserts the following affirmative defenses to Plaintiff’s

  Complaint:

         1.      Plaintiff and the proposed class members fail to state claims upon which relief can

  be granted.

         2.      Plaintiff and members of the alleged class have failed to comply with all conditions

  precedent under Florida law including but not limited to the presuit notice requirement, the

  examination under oath requirement, the independent medical examination requirement, the timely

  billing requirement, the timely notice requirement, and other conditions precedent to suit under

  section 627.736, Florida Statutes, the policies of insurance, and Florida law. Further, Plaintiff has

  failed to provide statutorily compliant pre-suit notice of its intent to file this class action lawsuit

  as the purported class demand letter does not contain the information contained in section

  627.736(10), Florida Statutes, for each putative class member.

         3.      GEICO asserts all defenses that are applicable and could be raised in response to

  an individual claim by Plaintiff and proposed class members pursuant to Chapter 627 of the Florida

  Statutes, including but not limited to section 627.736(5).

         4.      The claims of Plaintiff and proposed class members fail to the extent that the

  applicable alleged assignments are insufficient to convey standing for Plaintiff and/or proposed

  class members to bring the claims asserted.

         5.      The claims of Plaintiff and proposed class members are barred to the extent that

  Plaintiff and/or proposed class members failed to serve statutorily complaint pre-suit demand




                                              Page 8 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 9 of 13



  letters on GEICO containing the information required by section 627.736(10) of the Florida

  Statutes.

          6.      The claims of Plaintiff and/or proposed class members are barred to the extent that

  the alleged services at issue were not medically necessary, were not related to the accident at issue,

  or were not reasonable.

          7.      The alleged claims of Plaintiff and the proposed class members are barred to the

  extent that Plaintiff and/or proposed class members failed to bring a single cause of action for

  benefits under the terms of the governing policy and Florida law, and to the extent that Plaintiff

  and/or proposed class members have previously filed an individual lawsuit on the same alleged

  claim(s) at issue.

          8.      The claims of Plaintiff and proposed class members are barred to the extent that the

  charges billed by Plaintiff and/or proposed class members were excessive, billed more than once

  for the same alleged medical treatment, and/or were for services not actually rendered.

          9.      Some or all of the claims of Plaintiff and the proposed class members are be barred

  by the doctrines of waiver, estoppel, or ratification.

          10.     The claims of Plaintiff and the proposed class members are barred or limited to the

  extent that Plaintiff and/or proposed class members failed to comply with obligations and

  conditions precedent to receiving payment, claiming additional payment, or bringing a lawsuit

  under the terms of the governing policies and Florida law.

          11.     The claims of Plaintiff and the proposed class members are barred to the extent that

  Plaintiff and/or proposed class members breached the governing policies.

          12.     Some or all of the claims of Plaintiff and/or proposed class members are barred by

  the doctrine of accord and satisfaction.




                                              Page 9 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 10 of 13



         13.     Some or all of the claims of Plaintiff and/or proposed class members are barred by

  the doctrines of res judicata, claim preclusion and/or collateral estoppel.

         14.     Some or all of the claims of Plaintiff and/or proposed class members are barred by

  the doctrine of release.

         15.     Some or all of the claims of Plaintiff and/or the proposed class members are barred

  by the applicable statute of limitations and/or the doctrine of laches.

         16.     Each claim of Plaintiff and each proposed class member is subject to further review

  and challenge, and therefore an amount due for each service cannot be determined and a final

  judgment cannot be rendered as to some or all such claims.

         17.     The claims of Plaintiff and/or proposed class members are barred to the extent that

  GEICO has overpaid for the alleged claims at issue or is entitled to a setoff.

         18.     Plaintiff’s claim for breach of contract is barred by payment, as Plaintiff was paid

  in accordance with the terms of the Policy and the PIP Statute.

         19.     Plaintiff did not charge a reasonable amount consistent with Fla. Stat. §

  627.736(5)(a) for the services at issue.

         20.     The claims of Plaintiff and proposed class members are barred to the extent that

  Plaintiff and/or proposed class members failed to mitigate their alleged damages.

         21.     Some or all of the claims of Plaintiff and the proposed class members are barred

  due to fraud committed by Plaintiff and/or proposed class members.

         22.     Some or all of the claims of Plaintiff and the proposed class members are barred

  due to the exhaustion of benefits under the applicable individual insurance coverage.




                                             Page 10 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 11 of 13



         23. This action is not proper for class treatment under Rule 23(b) of the Federal Rules of

  Civil Procedure. See, e.g., DWFII Corp. v. State Farm Mut. Auto. Ins. Co., 271 F.R.D. 676, 686

  (S.D. Fla. 2010), aff’d, 469 Fed. App’x. 762, 765 (11th Cir. 2012).

         24.     This action is not proper for class treatment because the Plaintiff and each proposed

  class member will have to demonstrate standing through a valid assignment of benefits, as well as

  compliance with the pre-suit demand requirements and/or other conditions precedent, for each

  separate individual claim.

         25.     This action is not proper for class treatment because individual questions of fact

  pertaining to the separate claims of each Plaintiff and proposed class member, as well as different

  and unique defenses pertaining to the separate claims of each Plaintiff and proposed class member,

  will predominate over common legal questions.

         26.     The Court lacks subject matter jurisdiction over the claims of Plaintiff and the

  proposed class members.

         27.     Plaintiff and members of the alleged class would be unjustly enriched if they were

  permitted to obtain recovery.

         28.     Plaintiff and members of the alleged class lack standing to assert any such claims.

         29.     Plaintiff’s remedies are limited and that Plaintiff may not recover both equitable

  and compensatory relief.

         30.     The claims of plaintiff and the alleged class are for unlawfully rendered services.

         31.     The claims of plaintiff and the alleged class may have been untimely submitted.

         32. S ome or all of the putative class members’ claims are barred by the doctrine of

  abandonment.




                                            Page 11 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 12 of 13



            33.    Some or all of the putative class members’ claims are barred by the doctrines of res

  judicata or claim preclusion.

            34.    Some or all of the putative class members’ claims are barred by section

  627.736(5)(b), Florida Statutes, due to false statements, upcoding, unbundling, unlawfully

  rendered services, patient brokering, and/or failure to comply with section 627.736(5)(d), Florida

  statutes.

            35.    Some or all of the putative class members’ claims are barred due to material

  misrepresentations in the claim and/or the policy application.

            GEICO reserves the right to assert additional defenses as its investigation and discovery

  proceed in this case.

                                             CONCLUSION

            WHEREFORE, GEICO respectfully requests that the claims asserted in Plaintiff’s

  Complaint be dismissed and/or that judgment be entered in its favor, that GEICO be awarded its

  costs and reasonable attorneys’ fees as allowed by law, and such further relief as the Court deems

  proper.

                                     DEMAND FOR JURY TRIAL

            GEICO demands a trial by jury as to all issues so triable as of right



                                                  Respectfully submitted,

                                                  Counsel for Defendant

                                                  s/ Thomas L. Hunker
                                                  Thomas L. Hunker (FBN 38325)
                                                  Peter D. Weinstein (FBN 0913502)
                                                  COLE, SCOTT & KISSANE, P.A.
                                                  600 North Pine Island Road
                                                  Lakeside Office Center, Ste. 500



                                               Page 12 of 13
Case 0:19-cv-61422-BB Document 57 Entered on FLSD Docket 12/26/2019 Page 13 of 13



                                               Plantation, Florida 33324
                                               Telephone: 954-473-1112
                                               Facsimile: 954-474-7979
                                               Peter.Weinstein@csklegal.com
                                               Thomas.Hunker@csklegal.com
                                               Secondary: Tamara.Mihajlovic@csklegal.com

                                   CERTIFICATE OF SERVICE
         WE HEREBY CERTIFY that on December 26, 2019, a true and correct copy of the
  foregoing was served, via electronic mail, upon the persons on the attached service list.



                                               /s Thomas L. Hunker
                                               Attorney for Defendant


                                          SERVICE LIST


   Counsel(s) for Plaintiff:

   Edward H. Zebersky, Esq.
   Fla. Bar No. 0908370
   Michael T. Lewenz, Esq.
   Fla. Bar No. 111604
   Mark. S. Fistos, Esq.
   Fla. Bar No. 909191
   ZEBERSKY PAYNE, LLP
   110S.E. 6th Street, Ste. 2150
   Fort Lauderdale, FL 33301
   Telephone: (954) 989-6333
   Facsimile: (954) 989-7781
   ezebersky@zpllp.com
   mlewenz@zpllp.com




                                            Page 13 of 13
